Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 29, 2022

                                     No. 04-22-00126-CR

                                      Albino CEDILLO,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                From the 63rd Judicial District Court, Val Verde County, Texas
                               Trial Court No. 2020-0019-CR
                          Honorable Steve Hilbig, Judge Presiding


                                        ORDER
       Appellant’s brief is currently due by August 4, 2022. On July 26, 2022, appellant filed a
motion requesting a thirty-day extension of time. After consideration, we grant the motion and
order appellant to file the brief by September 6, 2022. Counsel is advised further extensions of
time will be disfavored absent extraordinary circumstances.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court